DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant's arguments filed 23 August 2022 have been fully considered but are not persuasive. The new limitations are disclosed by the previously cited references, as explained in the rejection below.

	Applicant argues that Breed makes no distinction between transitory or non-transitory conditions, and thus fails to disclose or suggest "determin[ing], based on the analysis of the image data...that a condition represented in the image data that is inconsistent with the road model is non-transient".
	This argument is not found persuasive. Breed discusses both transient/temporary and non-transient/permanent conditions that are detected in his invention and used for updating the road model (P368, 109, etc: transient and non-transient conditions for updating map; P357, 547, 110-111, 119, 129, etc: mostly non-transient conditions for updating map, such as potholes, changed speed limits, road edges, and road deterioration; 355, 312, 347, etc: mostly transient conditions for updating map).
	Breed does not explicitly disclose determining if a specific condition is non-transient, but he implicitly teaches this step. He detects both transient and non-transient conditions (such as potholes, changed speed limits, road edges, and road deterioration, etc). The category of the condition is determined (such as potholes, changed speed limits, road edges, and road deterioration, construction, weather, traffic, accidents, etc), and based on the category, the condition is (implicitly) determined to be transient or non-transient.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 29-58 rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Patent Application Publication # 2008/0040023) in view of Timmons et al. (U.S. Patent Application Publication # 20110190972).

Regarding claims 29, 36, and 43, Breed discloses a navigation system for providing maps to an autonomous vehicle (figs 4-6, Paragraph 342, 361, etc), the navigation system comprising: 
at least one processor (figs 4-6, etc); and 
a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to (figs 4-6, etc):
maintain a road model that includes trajectories associated with a road segment, the autonomous vehicle being configured to use at least one of the trajectories to navigate on a target trajectory consistent with the road model (P355, 388, 397, claim 16, etc: road model includes road segments that implicitly include multiple trajectories for vehicles to travel along the road segments, such as multiple lanes (figs 7-8, 11, 15, 22B, P68, 153, 188, 191, 228, 258, 361, 395, 456, 523, 558, 568, etc) or the two opposite directions of travel (figs 15, 22B, etc) along the route segment);
 determine, based on analysis of image data captured by a camera of the autonomous vehicle, that a condition represented in the image data that is inconsistent with the road model is non-transient (P357, 547, 368, 109, 355, 312, 347, P110-111, 119, 129, etc: both transient and non-transient conditions detected; non-transient conditions such as potholes, changed speed limits, road edges, and road deterioration, etc; category of the condition is determined, and based on the category, the condition is (implicitly) determined to be transient or non-transient), wherein the autonomous vehicle is configured to deviate from the target trajectory based (non-exclusively) on the non-transient condition (P355, 388, 397, claim 16, etc); and 
in response to the determination of the non-transient condition (but not exclusively), store information about the non-transient condition for updating the road model (P368, 109, etc: transient and non-transient conditions for updating map; P357, 547, 110-111, 119, 129, etc: mostly non-transient conditions for updating map, such as potholes, changed speed limits, road edges, and road deterioration; 355, 312, 347, etc: mostly transient conditions for updating map).
Breed does not explicitly disclose that the road model includes trajectories associated with a road segment (although it is implicit, as explained above).
In the same field of endeavor, Timmons discloses a road model that includes trajectories associated with a road segment (figs 6, 10, 14-15, 26, P97, 101, 105, 187, 195, 205, etc). Timmons also discloses an autonomous vehicle (P172, 178, 188, 191-192, 194, 204, etc) being configured to use at least one of the trajectories to navigate on a target trajectory consistent with the road model (figs 6, 10, 14-15, 26, P97, 101, 105, 187, 195, 205, etc).
It would have been obvious before the effective filing date of the claimed invention for Breed’s road model to include trajectories associated with a road segment, as implied by Breed and/or taught by Timmons, in order to improve the safety and/or efficiency of travel by including lanes or other predetermined trajectories in the road data, with predictable results.  

Regarding claims 30, 37, and 44, Breed further discloses that the non-transient condition includes an area of road construction (P330, 355, etc).

Regarding claims 31, 38, and 45, Breed further discloses that the instructions cause the processor to perform the functions comprising determining whether to update the road model to produce an updated model (P355, etc).

Regarding claims 32, 39, and 46, Breed further discloses that the instructions cause the processor to perform the functions comprising distributing the road model to a plurality of vehicles (P355, etc).

Regarding claims 33, 40, and 47, Breed further discloses that the instructions cause the processor to distribute and updated road model to a plurality of vehicles for use in autonomous operation (P355, etc).

Regarding claims 34, 41, and 48, Breed further discloses that the instructions cause the processor to identify a landmark to implement a neural network to identify the landmark (P224, etc: sign is type of landmark).

Regarding claims 35 and 42, Breed further discloses that the instructions cause the processor to identify a category and type of traffic sign (P224, etc).

Regarding claim 49, Breed further discloses that updating the model includes updating at least one of the trajectories (P64, 143-144, 328, 347, 400, 460, 465, etc: trajectories updated when maps updated).

Regarding claim 50, it is well known in the art for the road model to include at least one polynomial representation of one of the trajectories (P215, etc; Timmons figs, P97; well known in the art to represent a curve as a polynomial).
It would have been obvious before the effective filing date of the claimed invention for Breed to do so, as well known in the art, in order to efficiently model and store curved trajectories.  

Regarding claim 51, Breed further discloses that wherein updating the model includes updating the at least one polynomial representation (P64, 143-144, 328, 347, 400, 460, 465, etc: if trajectories represented as polynomials, then polynomials would be updated when model is updated).

Regarding claim 52, Breed further discloses that deviating from the target trajectory based on the existence of the non-transient condition includes avoiding a navigational constraint associated with the non-transient condition (figs, P107, 240, 246, etc).

Regarding claim 53, Breed further discloses that the navigational constraint comprises at least one of: a barrier, an object, a lane marking, or a sign (P64, 107, 110, 129, 140-141, 145, etc, 240, 246, etc).

Regarding claim 54, Breed further discloses that the information about the non- transient condition comprises navigational adjustment condition information (P357, 547, 368, 109, 355, 312, 347, 388, 397, claim 16, etc: “navigational adjustment condition information” can be interpreted broadly).

Regarding claim 55, Breed further discloses that the non-transient condition includes a pothole (P357, 547, etc).

Regarding claim 56, Breed further discloses that the non-transient condition includes a barrier (P119, 330,  etc).

Regarding claim 57, Breed further discloses that the non-transient condition includes a road edge (P110-111, 119, 129, etc).

Regarding claim 58, Breed further discloses that the non-transient condition includes a new traffic pattern or a road closure (P145, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
September 10, 2022